
	

114 S1650 IS: Home Health Documentation and Program Improvement Act of 2015
U.S. Senate
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1650
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2015
			Mr. Menendez (for himself and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to make changes to the Medicare home health
			 face-to-face encounter requirements. 
	
	
		1.Short title
 This Act may be cited as the Home Health Documentation and Program Improvement Act of 2015.
		2.Development of a single form or document to satisfy the home health certification requirement
 (a)Part ASection 1814 of the Social Security Act (42 U.S.C. 1395f) is amended— (1)in subsection (a)(2)(C), by striking has had a face-to-face encounter and inserting has, subject to subsection (m), had a face-to-face encounter; and
 (2)by adding at the end the following new subsection:  (m)Implementation of requirement for certification for home health services (1)In generalThe Secretary shall develop a single form or document to be used by a physician to satisfy the documentation requirements necessary to fulfill the requirement of a face-to-face encounter and other criteria for home health eligibility under subsection (a)(2)(C) (otherwise known as the certification for home health services).
 (2)Stakeholder inputIn developing the form or document under paragraph (1), the Secretary shall seek input from stakeholders, including physicians and other non-physician providers (such as nurse practitioners or clinical nurse specialists (as those terms are defined in section 1861(aa)(5))), home health agencies, hospitals, patients or representatives of patients, and other entities (such as electronic medical record vendors) the Secretary determines appropriate. The Secretary shall provide the opportunity for such stakeholders to offer input on the form or document during its initial development as well as the opportunity to make comments on a proposed version prior to its finalization. The Secretary shall also set up a process to educate physicians and non-physicians on how to appropriately fulfill the requirements related to the form or document in this section prior to implementation.
 (3)Content of formThe Secretary shall accept the following content as documentation of an individual’s eligibility for home health services:
 (A)With respect to the face-to-face encounter requirement, the date of the encounter. (B)With respect to homebound status, a statement that provides the clinical basis for why the individual is determined to be confined to the home.
 (C)With respect to the need for skilled services, a selection, via checkbox, of the types of skilled services required by the individual and a statement with the clinical basis for each type of skilled service ordered.
 (4)Deemed satisfaction of requirementsThe Secretary shall, through guidance, allow the requirement for documentation of a face-to-face encounter and other criteria for home health eligibility under subsection (a)(2)(C) to be deemed satisfied with respect to an individual if a home health agency completes the form or document under paragraph (1) and the ordering physician signs or attests to the contents of the form or document.
 (5)Exception to face-to-face encounter requirementThe Secretary shall waive the requirement for a face-to-face encounter under subsection (a)(2)(C) related to home health services provided to an individual if the individual has been discharged from a hospital (including from the emergency department) or skilled nursing facility within 14 days prior to the initiation of such home health services.
							(6)Guidance to contractors
 (A)In generalThe Secretary shall provide notification, guidance, and education regarding the application of the form or document under paragraph (1) as it pertains to satisfying the documentation requirements for home health services under subsection (a)(2)(C) to medicare administrative contractors (as defined in section 1874A), recovery audit contractors (as defined in section 1893(h)), and any other entity which the Secretary determines appropriate.
 (B)National applicabilityThe Secretary shall ensure that all medicare administrative contractors, recovery audit contractors, and any other entity which the Secretary determines appropriate apply the guidance under this paragraph in a nationally consistent and uniform manner and that all audit activities, policies, and practices regarding documentation for home health services are likewise applied in a nationally consistent and uniform manner.
 (C)StudyNot later than 18 months after the date of the enactment of this paragraph, the Secretary shall submit to Congress a report on—
 (i)the adherence of medicare administrative contractors, recovery audit contractors, and any other entity which the Secretary determines appropriate to nationally consistent and uniform audit activities, policies, and practices as described in subparagraph (B); and
 (ii)the rate of appeals for denial of payment based solely on the face-to-face encounter requirements for home health services under this section and the rate of such appeals that are ultimately successful..
 (b)Part BSection 1835 of the Social Security Act (42 U.S.C. 1395n) is amended— (1)in subsection (a)(2)(A), by striking has had a face-to-face encounter and inserting has, subject to subsection (f), had a face-to-face encounter; and
 (2)by adding at the end the following new subsection:  (f)Application of documentation, guidance, and treatment of certain home health claims provisions under part AThe provisions of section 1814(m) shall apply with respect to the application of documentation requirements for home health services under subsection (a)(2)(A) in the same manner as such provisions apply with respect to the application of the documentation requirements for home health services under section 1814(a)(2)(C)..
				3.Effective date; treatment of certain home health claims
 (a)Effective dateThe amendments made by section 2 shall apply with respect to home health services furnished on or after October 1, 2016.
			(b)Treatment of certain home health claims
				(1)Denied claims
 (A)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall—
 (i)through guidance, develop and implement processes to open and review claims that were denied on or after January 1, 2011, and before the date of the enactment of this Act, due solely to the face-to-face documentation requirements under section 1814(a)(2)(C) of the Social Security Act (42 U.S.C. 1395f(a)(2)(C)) or section 1835(a)(2)(A) of such Act (42 U.S.C. 1395f(a)(2)(A)); and
 (ii)issue revised decisions of such denials as if the narrative requirements of section 424.22(v) of title 42, Code of Federal Regulations, did not apply at the time such services were furnished.
 (B)Settlement agreements for denied claimsIn addition to the processes under subparagraph (A), not later than 60 days after the date of the enactment of this Act, the Secretary shall establish a voluntary process for home health agencies to enter into a settlement agreement with the Secretary of Health and Human Services in lieu of reprocessing claims for payment which are required to be paid by reason of subparagraph (A)(ii).
 (2)Other claimsIn the case of a claim for home health services furnished on or after January 1, 2011, and before October 1, 2016, that is not described in paragraph (1)(A), such claim shall be determined and processed as if the narrative requirements of section 424.22(v) of title 42, Code of Federal Regulations, did not apply at the time such services were furnished.
				
